NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                       October 27, 2015

      Hon. Mark Skurka                          Hon. Danice L. Obregon
      District Attorney                         Attorney at Law
      901 Leopard Street, Room 205              802 N. Caranchua, Suite 2100
      Corpus Christi, TX 78401                  Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                  * DELIVERED VIA E-MAIL *

      Hon. Douglas K. Norman
      Asst. District Attorney
      901 Leopard, Room 206
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-11-00786-CR
      Tr.Ct.No. 10-CR-4228-G
      Style:    MICKEY BOSWELL v. THE STATE OF TEXAS



            Appellant’s motion for rehearing and motion for rehearing en banc in the above
      cause were this day DENIED by this Court.



                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:ch